—Order unanimously affirmed without costs. Memorandum: Family Court properly modified a prior order of visitation to direct respondent father to provide all transportation for visitation with the parties’ child, i.e., to pick up the child at the residence of petitioner mother in Leicester and return him there. Although the court did not make findings as required by CPLR 4213 (b), the record is sufficiently complete for this Court to do so in the interest of judicial economy, without the necessity for remittal to Family Court (see, Kavanagh v Kavanagh, 119 AD2d 984; Matter of Arcarese v Monachino, 58 AD2d 1030, 1031, lv denied 42 NY2d 810). The evidence at the modification hearing established that, on May 21, 1995, when petitioner went to respondent’s residence to pick up the child from his weekend visitation with respondent, petitioner was physically abused and assaulted by both respondent and his fiancée in the presence of the child. The record establishes that respondent has a history of prior assaultive conduct towards petitioner. Indeed, respondent’s conduct on May 21, 1995 violated an order of protection in ef*1008feet at that time. Therefore, we conclude that it was neither safe nor proper to require petitioner to pick up the child at respondent’s residence. (Appeal from Order of Livingston County Family Court, Cicoria, J.—Visitation.) Present—Pine, J. P., Lawton, Callahan, Doerr and Boehm, JJ.